Name: Council Regulation (EC) No 1595/96 of 30 July 1996 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  agricultural policy;  agricultural activity
 Date Published: nan

 No L 206/36 I EN I Official Journal of the European Communities 16 . 8 . 96 COUNCIL REGULATION (EC ) No 1595/96 of 30 July 1996 amending Regulation ( EEC ) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years , of permanent abandonment premiums in respect of wine-growing areas premiums those areas having previously received aid for the restructuring of vineyards , HAS ADOPTED THIS REGULATION: Article 1 Regulation ( EEC ) No 1442/88 is hereby amended as follows : 1 . The title of the Regulation shall be replaced by the following : 'Regulation ( EEC ) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1997/98 wine years , of permanent abandonment premiums in respect of wine-growing areas .'. 2 . The following subparagraphs shall be added to Article 1 ( 1 ): 'The provisions of the first subparagraph shall also apply during the 1996/97 and 1997/98 marketing years to holders in the regions designated by the Member States concerned : ( a ) up to a limit for each of these marketing years , of 25 000 hectares in accordance with the following allocation : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ('), Whereas the measure encouraging the permanent abandonment of wine-growing areas by means of the grant of premiums, as provided for in Regulation (EEC ) No 1442/88 ( 4 ), has helped to rationalize the wine-growing sector; whereas , however , certain marginal wine-growing areas still exist whose abandonment should be encouraged ; Whereas , pending adoption of the reform of the common market organization in the wine sector , the current system of premiums for the permanent abandonment of wine-growing areas should be extended , whilst limiting the total surface area that may be so abandoned; whereas it also proves advisable to allow the Member States to determine the regions in which the measure applies , so as to avoid that pursuit of the grubbing-up system may upset the productive and/or ecological balance of certain regions ; whereas this measure makes the provisions of Article 12 of Regulation ( EEC ) No 1442/88 superfluous ; Whereas , because the areas intended for the production of grapes classified solely as table grapes are not included in the scope of the ban on any new vine planting within the meaning of Article 6 of Regulation ( EEC ) No 822/87C ), it is necessary to exclude those areas from entitlement to permanent abandonment premiums ; Whereas certain detailed rules should be laid down so as to exclude from eligibility for permanent abandonment Germany : 50 Greece : 985 Spain : 13 000 France : 3 895 Italy : 5 785 Luxembourg : 15 Austria : 15 Portugal : 1 255 (') OJ No C 125 , 27 . 4 . 1996 , p. 49 . ( 2 ) OJ No C 166 , 10 . 6 . 1996 . (') OJ No C 204 , 15 . 7 . 1996 , p. 57 . ( b ) with the exception of holders of wine-growing areas cultivated with varieties classified , in the administrative unit concerned, solely as table grape varieties . It shall be open for a Member State :  not to designate any region,  to attach to the designation conditions aimed , in particular, at guaranteeing the productive and ecological balance of the regions concerned .'. ( 4 ) OJ No L 132 , 28 . 5 . 1988 , p . 3 . Regulation as last amended by Regulation ( EC ) No 1548/95 ( OJ No L 148 , 30 . 6 . 1995 , p . 36 ). C ) OJ No L 84 , 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EC ) No 1592/96 ( see page 31 of this Official Journal ). 16 . 8 . 96 EN Official Journal of the European Communities No L 206/37 3 . In Article 11 , the phrase ' before the end of the 1993/94 wine year ' shall be replaced by 'at the earliest by 31 July 1998 and at the latest by 31 December 1999 '. 4 . Article 12 shall be deleted . 5 . In the third subparagraph of Article 17a , ' 31 December 1995 ' shall be replaced by ' 15 May 1998 '. 6 . In Article 20, the following indent shall be added : '  Article 3 ( e ), in particular with regard to the criterion for financing and the period during which it was granted , and which may not be less than 15 years '. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1996 . For the Council The President H. COVENEY